 

Exhibit 10.1

STOCK REPURCHASE AGREEMENT

 

May 31, 2018

 

1.Purchase and Sale.  By signing below, Nicolas Hanauer (the “Selling
Stockholder”) agrees to sell to Marchex, Inc. (the “Company”) an aggregate of
2,334,411 shares (the “Shares”) of Class B common stock, par value $0.01 per
share (the “Common Stock”), of the Company, and the Company, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees to purchase the Shares from the Selling
Stockholder at a price equal to $5,672,618.73, which is calculated by
multiplying (a) the number of Shares and (b) $2.43 per share.

 

2.Payment.  Payment for the Shares shall be made by wire transfer in immediately
available funds to the account specified by the Selling Stockholder immediately
following delivery or crediting of the Shares to an account designated by the
Company.

 

3.Representations, Warranties and Agreements of the Selling Stockholder.  The
Selling Stockholder represents and warrants to, and agrees with, the Company
that:

 

(a)The Selling Stockholder has full right, power and authority to enter into
this agreement and to sell, assign, transfer and deliver the Shares to be sold
by the Selling Stockholder hereunder; this agreement, has been duly executed and
delivered by the Selling Stockholder.

(b)The execution, delivery and performance by the Selling Stockholder hereof,
the sale of the Shares to be sold by the Selling Stockholder and the
consummation by the Selling Stockholder of the transactions contemplated herein
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Selling Stockholder pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Selling Stockholder
is a party or by which the Selling Stockholder is bound or to which any of the
property or assets of the Selling Stockholder is subject, or (ii) result in the
violation of any law or statute or judgment, order, rule or regulation of any
court or arbitrator or governmental or regulatory agency.

(c)The Selling Stockholder has good and valid title to the Shares, free and
clear of all liens, encumbrances, equities or adverse claims; the Selling
Stockholder will have, immediately prior to the closing of the transaction
contemplated hereby, good and valid title to the Shares, free and clear of all
liens, encumbrances, equities or adverse claims; and, upon delivery and transfer
of the Shares and payment therefor pursuant hereto, good and valid title to such
Shares, free and clear of all liens, encumbrances, equities or adverse claims,
will pass to the Company.

(d)As of the date hereof, and as of the closing of the transaction contemplated
hereby, as the case may be, the sale of the Shares by the Selling Stockholder is
not, and will not be, prompted by any material non-public information concerning
the Company.

(e)The Selling Stockholder acknowledges that none of the Company or its
affiliates or agents is acting as a fiduciary or financial or investment adviser
to the Selling Stockholder, and has not given the Selling Stockholder any
investment advice, opinion or other information on whether the transfer of the
Shares is prudent. The Selling Stockholder understands and acknowledges that the
Company is not making, and has not made, any statement, representation or
warranty to the Selling Stockholder concerning: (w) the fairness or adequacy of
the price for the Shares; (x) the current or likely future value of the Shares;
(y) the markets, business, services, management, technical or marketing
capabilities, financial affairs or prospects of the Company; or (z) any other
matter that has been relied upon by the Selling Stockholder or the Selling
Stockholder’s legal counsel or advisors in assessing the value of the Shares or
determining whether to enter into this agreement upon the terms and conditions
set forth herein.

1

 

--------------------------------------------------------------------------------

 

4.Release.  Hanauer hereby: (i) fully and irrevocably waives any and all rights,
remedies and claims he would or could have, or may hereafter have, against the
Company and the Company’s subsidiaries and their respective officers, directors,
stockholders, partners, members, employees, agents, representatives, successors
and/or assigns (collectively, the “Company Affiliates”), arising out of or
relating to the existence or substance of any material non-public information or
the fact that any material non-public information has not been disclosed; and
(ii) forever releases, discharges and dismisses any and all claims, rights,
causes of action, suits, obligations, debts, demands, arrangements, promises,
liabilities, controversies, costs, expenses, fees or damages of any kind,
whether known or unknown, accrued or not accrued, foreseen or unforeseen or
matured or not matured, including, but not limited to, any and all claims
alleging violations of U.S. federal or state securities laws, common-law fraud
or deceit, breach of fiduciary duty, negligence or otherwise, that he ever had,
now has, can have, or shall or may hereafter have, whether directly,
derivatively, representatively or in any other capacity, against the Company or
the Company Affiliates (x) in his capacity as a stockholder of the Company, or
(y) which are based upon, arise from or in any way relate to directly or
indirectly, the existence or substance of any material non-public information or
the fact that the material non-public information has not been disclosed to
Hanauer in his capacity as a stockholder of the Company.

5.Miscellaneous.

(a)All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed or transmitted and confirmed by any
standard form of telecommunication. Notices to the Company shall be given to it
at 520 Pike Street, Suite 2000, Seattle, WA  98101; Attention: Chief Financial
Officer. Notices to the Selling Stockholder shall be given to him at P.O. Box
80385, Seattle, WA  98108-0385.

(b)This agreement shall be governed by and construed in accordance with the laws
of the State of Delaware applicable to agreements made and to be performed in
such state.

(c)This agreement may be signed in counterparts (which may include counterparts
delivered by any standard form of telecommunication), each of which shall be an
original and all of which together shall constitute one and the same instrument.

(d)No amendment or waiver of any provision hereof, nor any consent or approval
to any departure therefrom, shall in any event be effective unless the same
shall be in writing and signed by the parties hereto.

(e)Except as expressly contemplated herein, each party hereto shall pay its own
expenses in connection with the transactions contemplated hereby.

(f)This constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. If any one or more of
the provisions contained herein, or the application thereof in any circumstance,
is held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

(g)This agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors. Nothing herein is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect hereof or any provision contained herein.

 

[Signature Pages Follow]




2

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

MARCHEX, INC.

 

By:

/s/ Michael Arends  

Name:

Michael Arends

Title:

Chief Financial Officer

 

 

SELLING STOCKHOLDER:

 

/s/ Nicolas Hanauer

Name:  Nicholas Hanauer

 

3

 